NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


LINCARE HOLDINGS INC.,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D19-1758
                                            )
SHARON D. FORD,                             )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Kristin A. Norse, Stuart C. Markman, and
Robert W. Ritsch, Of Counsel, of Kynes,
Markman & Felman, P.A., Tampa, for
Appellant.

Christopher D. Donovan of Roetzel &
Andress, LPA, Naples, for Appellee.



CASE, Associate Senior Judge.

             Lincare Holdings Inc. appeals from a final judgment partially entered in

favor of its former employee, Sharon Ford, in a four-count action she brought against

Lincare regarding her alleged contractual entitlement to an annual bonus amount for her

job performance in 2016. Among other reasons specific to individually claimed bonus
amounts, the jury determined that Ms. Ford was not entitled to receive any payment for

2016 bonuses to which she might have otherwise been entitled because her

employment ended prior to the payment of those amounts. However, the trial court

granted Ms. Ford's motion for directed verdict related to this jury finding, and it

accordingly entered a judgment in the amount of $509,765.65 in her favor. This was

error because, under the factual and legal standards the trial court was required to

apply, Ms. Ford was not entitled to payment for these bonus amounts according to

Lincare's bonus policy. We therefore reverse the judgment entered in favor of Ms. Ford.

              Ms. Ford worked in Lincare's in-house legal department as the director of

its mergers and acquisitions team. Her compensation package included both a salary

and an annual bonus. The bonus portion was based on a formula which gave Ms. Ford

a percentage of Lincare's pro forma revenue from its acquisitions over the past year.

Thus, the more money Lincare made from its acquisitions, the higher Ms. Ford's bonus

was for that year. This bonus structure was entirely unique to Ms. Ford at Lincare, and

she had individually contracted with the company's CEO for it. While the compensation

contract was renegotiated several times over the years, Ms. Ford's most recent

contract—the one now in dispute—was drafted in 2014 in an email exchange with

Shawn Schabel, who was the CEO of Lincare at that time. Mr. Schabel emailed Ms.

Ford the following terms:

              Base of 130k
              Bonus plan to include respiratory at 1.85 proforma revenue
              No guaranteed quarterly tiers
              Bonus paid out annually
              KC employee to report to this position
              M/W/F/ in LNCR office from 8am – 5PM
              T/Thurs at home office from 8am – 5PM
              In 2016, Lincare completed two large, atypical transactions. In the first,

Lincare's parent company helped Lincare acquire a significantly larger corporation than

Lincare had ever acquired before. In the second, Lincare divested itself of a portion of

its company. Ms. Ford applied her usual bonus formula to these two transactions and

to other more typical ones that she had performed over the course of the year and

calculated that her total bonus for 2016 should be $1,013,678—an amount that was far

greater than past years due to the two atypical transactions. She submitted this amount

to Lincare, but Lincare refused to pay it, claiming that Ms. Ford's bonus contract did not

apply to the acquisition or the divestiture. As a result of this disagreement and an

inability to negotiate a mutually agreeable resolution, Ms. Ford's employment with

Lincare ended in early 2017.1 Ms. Ford filed suit against Lincare shortly thereafter,

seeking payment of the 2016 bonus amounts and raising clams for breach of contract,

breach of implied contract, unjust enrichment, and quantum meruit.

              Lincare presented two main defenses at trial. First, it argued that neither

the large acquisition nor the divestment were subject to the bonus portion of Ms. Ford's

compensation contract because of their unusual natures. Next, it argued that even if

these transactions were subject to this bonus provision, Ms. Ford nevertheless was not

entitled to the claimed 2016 bonus amount because she was no longer an employee by

the time when the bonus was due to be paid in Spring 2017. This second argument

relied upon Lincare's bonus policy, which was admitted into evidence. That policy



              1Whether   Ms. Ford resigned or was fired was factually disputed at trial and
was not expressly resolved by the jury, but the most significant fact related to this issue
for the purposes of this opinion is undisputed and is that Ms. Ford was no longer
employed at Lincare when the 2016 company bonuses were paid to its employees in
Spring 2017.
provided for a four-million-dollar bonus pool to be paid out to employees by a specified

date each year for the past year's performance. It also provided that "all non-executive

officer employees must be employed by the Corporations or their subsidiaries at the

time of the bonus payment to receive the bonus." (Emphasis added.) There was

testimony that Ms. Ford's bonuses each year were paid out of this bonus pool and were

always paid at the same time as all of the other employees under the bonus policy.

There was also testimony that the bonus policy applied to all of the administrative staff

in Lincare's headquarters, including Ms. Ford.

              Ms. Ford moved for a directed verdict at the close of evidence, but the trial

court did not rule on her motion at that time and deferred until after the factual

determinations were made by the jury. Three questions were submitted to the jury. The

first asked whether the bonus provision in Ms. Ford's compensation contract applied to

the large acquisition, and the second asked whether it applied to the divestiture.2 The

third asked whether the fact that Ms. Ford was not employed by Lincare at the time the

bonuses were paid made her ineligible for her 2016 bonus. The jury answered that the

bonus provision in Ms. Ford's compensation contract did not apply to the divestiture. As

for the large acquisition, the jury answered that although the bonus contract applied to

it, Ms. Ford ultimately became ineligible to receive that bonus because she was no

longer an employee at the time when it was to be paid. The trial court then granted Ms.

Ford's request for a directed verdict on the basis that the bonus policy could not affect

Ms. Ford's eligibility for the bonus because she had fulfilled her employment obligations



              2Claimsfor the other bonus amounts for the more typical work Ms. Ford
performed in 2016 were also resolved in her favor in the directed verdict, and those
claims are not argued directly as part of this appeal.
for 2016 under the compensation contract and Ms. Ford did not assent to the terms of

the bonus policy. Lincare appealed from the judgment entered following the grant of the

motion for directed verdict.

              We review a trial court's ruling on a motion for directed verdict de novo.

Christensen v. Bowen, 140 So. 3d 498, 501 (Fla. 2014); Omega Ins. Co. v. Wallace,

224 So. 3d 864, 867 (Fla. 2d DCA 2017). In so doing, "we apply the same test that the

trial court applies in ruling on the motion." Jackson Hewitt, Inc. v. Kaman, 100 So. 3d

19, 27 (Fla. 2d DCA 2011).

              A motion for directed verdict should be granted only where
              no view of the evidence, or inferences made therefrom,
              could support a verdict for the nonmoving party. In
              considering a motion for directed verdict, the court must
              evaluate the testimony in the light most favorable to the
              nonmoving party and every reasonable inference deduced
              from the evidence must be indulged in favor of the
              nonmoving party. If there are conflicts in the evidence or
              different reasonable inferences that may be drawn from the
              evidence, the issue is factual and should be submitted to the
              jury.

Fell v. Carlin, 6 So. 3d 119, 120 (Fla. 2d DCA 2009) (quoting Sims v. Cristinzio, 898 So.

2d 1004, 1005 (Fla. 2d DCA 2005)). In making this determination, we resolve any

factual conflicts in favor of the nonmoving party—Lincare. See id.

              The motion acts to test the legal sufficiency of the evidence and "must be

viewed as one that admits the truth of all facts in evidence and every reasonable

conclusion or inference based thereon which is favorable to the non-moving party."

Moisan v. Frank K. Kriz, Jr., M.D., P.A., 531 So. 2d 398, 399 (Fla. 2d DCA 1988).

"Thus, where as here, a trial court enters a directed verdict, it implicitly holds that there

is a lack of evidence to support one side of the case." Id. In reviewing that directed
verdict, we "must consider whether the trial court abused its discretion in deciding there

was no evidence on which a jury could lawfully return [its] verdict." Id.

               Lincare argues on appeal that the trial court erred by failing to apply the

company's bonus policy to the factual findings made by the jury and that this was a

misapplication of the law of contracts because the trial court was required by case law

to look to the company's bonus policy to determine whether Ms. Ford's entitlement to

her bonus terminated when her employment did, where Ms. Ford's agreement with Mr.

Schabel was silent as to conditions for entitlement to the calculated bonus under the

compensation contract. Ms. Ford essentially argues that her entitlement to all of the

earned bonus amounts for 2016 vested under the contractual provisions in 2016 and

that the Lincare bonus policy does not change that, and she further argues that she was

never given notice of that policy as a change to the contractual obligation owed to her

by Lincare.3

               That an enforceable compensation contract existed and entitled Ms. Ford

to a calculated bonus structure for her 2016 work performed thereunder is not in

dispute, and no one has challenged the jury's findings that the acquisition qualified for



               3To   the extent Ms. Ford's argument that Lincare changed the terms of the
compensation contract by approving its 2016 bonus policy despite testimony that she
was paid under the terms of the past years' same bonus policies, involves factual
determinations within the purview of the jury, the trial court considering the motion for
directed verdict and this court on review of that decision must give deference to those
findings and consider the facts presented in the light most favorable to Lincare as the
nonmoving party. See Barco Chems. Div., Inc. v. Colton, 296 So. 2d 649, 651 (Fla. 3d
DCA 1974) ("Defendant appears to contend that the terms of his employment were
changed and that he was thereby relieved of the provisions of the contract. This factual
conclusion would not have been justified upon a motion for directed verdict. Upon such
motion, the plaintiff[, as the nonmoving party,] is entitled to all reasonable inferences
from the evidence, and the record must be viewed in the light most favorable to
plaintiff's position.").
bonus calculation under the terms of the contract or that the divestiture did not. We

therefore accept and do not further address those factual matters related to the

contract.

              To the extent that "[t]he issue that gave rise to the directed verdict is a

matter of contract interpretation," Omega Ins., 224 So. 3d at 867, it is likewise not in

dispute that there is nothing in the plain language of the compensation contract detailing

the terms, mechanisms, or schedules for the payment of any qualified bonus amounts.

What remains at issue is whether the terms of the compensation contract vested any

earned bonus amounts associated with transactions completed in 2016 without regard

to the company's bonus policy that did not pay bonus amounts until Spring 2017 and

that it then paid them only to employees who remained with Lincare at the time of

payment—where it is also undisputed that Ms. Ford ceased being an employee prior to

that time.4 Compare Patwary v. Evana Petroleum Corp., 18 So. 3d 1237, 1238 (Fla. 2d

DCA 2009) ("An employer's right to terminate an at-will contract does not entitle the

employer to renounce compensation or other benefits that vest while the contract is in

force."), with Parrish v. Gen. Motors Corp., 137 So. 2d 255, 258 (Fla. 2d DCA 1962)

("We hold that the bonus plan involved in the instant case was not so contractually

interwoven with the terms and conditions of the plaintiff's employment as to confer upon




              4Cf. Cmty. Design Corp. v. Antonell, 459 So. 2d 343, 345 n.4 (Fla. 3d DCA
1984) ("Here, the contract is oral and the evidence is reasonably susceptible to the
conclusion that once the drawings were complete the duty to recommend and pay a
bonus arose. To find otherwise would allow [the company] to induce extra efforts from
its employees by oral promises and then hide behind a cloak of vagueness resulting
from conflicting testimony.").
him a vested right to a bonus award for the year 1956, even though he was employed

by the defendant and served through that period.").

              "Where contracts are clear and unambiguous, they should be construed

as written, and the court can give them no other meaning." Khosrow Maleki, P.A. v.

M.A. Hajianpour, M.D., P.A., 771 So. 2d 628, 631 (Fla. 4th DCA 2000). However,

where a term, such as the time for payment, "is missing, it may be supplied in

accordance with usual, reasonable, and customary practices." Vanater v. Tom Lilly

Constr., 483 So. 2d 506, 508 (Fla. 4th DCA 1986); see also NCP Lake Power, Inc. v.

Fla. Power Corp., 781 So. 2d 531, 537 (Fla. 5th DCA 2001) ("[E]xtrinsic evidence of

custom and trade usage may be introduced to 'annex incidents to a written contract'

regarding matters to which the contract is silent." (quoting Carr v. Stockton, 92 So. 814,

815 (Fla. 1992))). This extrinsic evidence, commonly referred to as parol evidence, "is

proper when a contract's terms are incomplete or facially ambiguous." Wright v. Czariki,

142 So. 3d 924, 927 (Fla. 2d DCA 2014) (quoting RX Sols., Inc. v. Express Pharm.

Servs., Inc., 746 So. 2d 475, 476 (Fla. 2d DCA 1999)); see also Fabian v. Ryan, 486

So. 2d 10, 11 (Fla. 3d DCA 1986) (explaining that parol evidence is admissible to

complete but not to contradict or vary missing elements of an agreement).

              "These theories cannot be used to vary the terms of an unambiguous

contract." Indian Harbor Citrus, Inc. v. Poppell, 658 So. 2d 605, 606 (Fla. 4th DCA

1995).

                     Common usage may be resorted to to clear up and
              make definite that which is doubtful or uncertain but it will not
              be employed to vary or contradict that which the parties have
              set down and agreed to in no uncertain terms. If the terms
              of the contract are clear and certain, they will not be
              disturbed by usage no matter how well settled it may be nor
              will usage be permitted to read express terms from the
              contract.

Roe v. Henderson, 190 So. 618, 619 (Fla. 1939). These principles apply in situations

involving a former employee seeking payment for bonuses or commissions, and

outcomes vary depending on the express terms of the contract and the existence of

company or industry custom when there are no express terms.

              Ordinarily an employee does not forfeit his right to
              commissions, already earned under his contract, by the
              termination of his employment, as by his discharge, unless
              the contract of employment provides otherwise or provides
              for the performance of services as an entirety, or unless
              there is a recognized custom in the business that such right
              will terminate with the employment.

E.H. Crump of Fla., Inc. v. Aikin, 571 So. 2d 1353, 1354 (Fla. 2d DCA 1990) (emphasis

added) (quoting Cornell Computer Corp. v. Damion, 530 So. 2d 497, 498-99 (Fla. 3d

DCA 1988)). Thus, if there is an industry custom that an employee forfeits any bonus

upon termination, and if the employee's contractual bonus provision is silent as to

forfeiture, the industry custom applies. Id.; see also Comerford v. Sunshine Network,

710 So. 2d 197, 198 (Fla. 5th DCA 1998) (recognizing that one of the three exceptions

to an employee's general right to collect commissions after termination is when there is

an industry custom that "the right to be paid a commission terminates with the

employment").

              The burden of proof in such circumstances rests with the plaintiff claiming

entitlement to contractual commission or bonus amounts to show those amounts were

earned at the time that employment ceased. See Gulfstream Homes of Tampa, Inc. v.

Crawford, 583 So. 2d 704, 705 (Fla. 2d DCA 1991) ("Defendant in effect argues that the

inescapable import of that testimony was that at the time of the termination of plaintiff's
employment substantial such services remained to be performed by plaintiff for the

sales which are the subject of this suit; be that as it may, plaintiff made no showing

otherwise, and of course the burden of showing entitlement to the commissions was on

plaintiff. Thus, it was not proved that at the time her employment was terminated

plaintiff had earned the commissions."). And in these instances, the best evidence of an

industry custom is the employer's own policy. See Comerford, 710 So. 2d at 199

(explaining that company policy trumps custom and practice and thus that "[t]he

company policy effectively becomes an implied term of the employment relationship");

Cornell Computer Corp., 530 So. 2d at 499 ("[T]he best guide for the courts to follow in

interpreting the contractual obligation of the parties is the usages of the particular

business involved . . . ." (quoting Trent v. Channel 10, WPLG–TV, Post–Newsweek

Stations, Fla., Inc., 309 So. 2d 631, 634 (Fla. 3d DCA 1975))).

              Under the factual deference that must be given in consideration of

directed verdicts, the compensation contract emailed from Mr. Schabel to Ms. Ford in

2014 was not a complete recitation of the terms of how the bonus provision vested or

was to be paid. In other words, while it provided that the bonus was to consist of 1.85

percent of Lincare's pro forma revenue and that it was to be paid annually, the contract

was silent as to any further details regarding when and how the contractual bonus

amount vested or would be paid to Ms. Ford. Nor did it otherwise purport that it was the

complete integration of the parties' agreement by the inclusion of a merger clause. See

Lowe v. Nissan of Brandon, Inc., 235 So. 3d 1021, 1027 (Fla. 2d DCA 2018) (describing

merger clauses). In such situations, we look to industry standard—or company policy—

to fill in the gaps. See Wright, 142 So. 3d at 927; E.H. Crump, 571 So. 2d at 1354.
               Lincare's bonus policy stated that an employee is not entitled to a bonus

unless that employee is still employed by Lincare at the time when the bonus is to be

paid. There was also testimony that this policy applied specifically to Ms. Ford. For the

purposes of a directed verdict, Ms. Ford must admit these facts and the trial court had to

consider them in the light most favorable to Lincare. See Fell, 6 So. 3d at 120. And

given that Ms. Ford's compensation contract was otherwise incomplete in providing

such terms, we look to Lincare's bonus policy to fill in any missing terms. See Wright,

142 So. 3d at 927; E.H. Crump, 571 So. 2d at 1354. Because Ms. Ford's bonus

contract was silent as to whether she had to be employed by Lincare at the time when

the bonus was due to be paid, and because the bonus policy does speak to that issue,

"[t]he company policy effectively [became] an implied term." See Comerford, 710 So.

2d at 199.

               As a factual matter, Ms. Ford was not employed by Lincare at the time

when the bonuses were paid, and as a legal matter, the trial court erred by directing a

verdict contrary to these findings by concluding that Ms. Ford was entitled to the bonus

as a matter of her compensation contract without regard to the bonus policy under these

circumstances. The facts in this record support that the parties already understood the

bonus policy as a source of implied terms for Ms. Ford's bonus contract because,

although the contract is silent as to when bonuses are to be paid, Ms. Ford's bonuses

were always paid at the same time as the other employees and from the same bonus

pool established by the bonus policy. This remains unchanged despite Ms. Ford's

argument on appeal that Lincare waived this argument by citing different case law to the

trial court.
               "[T]o be preserved for appeal, 'the specific legal ground upon which a

claim is based must be raised at trial and a claim different than that will not be heard on

appeal.' " Aills v. Boemi, 29 So. 3d 1105, 1109 (Fla. 2010) (alteration in original)

(quoting Chamberlain v. State, 881 So. 2d 1087, 1100 (Fla. 2004)). A party need not

"cite the exact cases on point to the trial court" in order to preserve a claim, so long as

its objection is "sufficiently precise that it fairly apprised the trial court of the relief sought

and the grounds therefor." See Baskin v. State, 898 So. 2d 266, 267 (Fla. 2d DCA

2005) (recognizing that citation to legal authority is not the critical component of

preserving an issue in the trial court for appeal); cf. State v. Casey, 908 So. 2d 600, 601

(Fla. 2d DCA 2005) (quoting § 924.051(1)(b), Fla. Stat. (2004)). Lincare repeatedly

argued to the trial court that Ms. Ford was not entitled to the bonus because of the

bonus policy's requirement that the employee be employed at the time the bonus was

paid. This was sufficiently specific to apprise the trial court as to its argument on

appeal, and it is immaterial that Lincare did not cite to the same cases or use the same

exact language at trial as it does on appeal. See id. Lincare's argument was

adequately preserved, and a directed verdict in Ms. Ford's favor was error as a matter

of law.

               We therefore reverse and remand for reinstatement of the jury's verdict.

See Nunez v. Lee County, 777 So. 2d 1016, 1016-17 (Fla. 2d DCA 2000) (reinstating

the jury's verdict where the trial court erroneously granted a motion for directed verdict).

We note that the reinstatement of the verdict reached by the jury will necessarily result

in the imposition of a judgment consistent with those findings. Whether any matters

beyond the issue of the claims related to breach of contract, such as Ms. Ford's claim
for unjust enrichment, remain pending are matters resolved by the parties and the trial

court and are not reached by the limited scope of this appeal.

             Reversed and remanded with instructions.



MORRIS and ATKINSON, JJ., Concur.